Citation Nr: 0926751	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-00 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.

2. Entitlement to a compensable disability evaluation for 
service-connected postoperative hemorrhoids and anal fissure.

3. Entitlement to a compensable disability evaluation for 
service-connected laceration scar of the anterior scalp.  

4. Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1964.  

This appeal arises from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran in his January 2005 notice of disagreement 
limited the issues on appeal to those set out on the title 
page.  

In February 2008, the Veteran's claims were remanded to 
arrange for the Veteran to have a hearing at the RO before a 
Veterans Law Judge.  The Veteran and his spouse appeared and 
gave testimony before the undersigned Veterans Law Judge at a 
hearing at the RO in May 2008.  As the actions ordered in the 
February 2008 remand have been completed the claims have been 
returned to the Board of Veterans' Appeals (Board) for 
further appellate review.  Stegall v. West, 11  Vet. App. 268 
(1998).  

In May 2005, the Veteran's representative submitted a claim 
for service connection for dental injuries.  At his hearing 
before the undersigned in May 2008, the Veteran requested 
that his claims for service connection for a neck disability 
or cervical spine disorder be reopened.  (T-2).  As these 
claims have not been developed or certified for appellate 
review they are referred to the RO for appropriate action.  

VA records of treatment in 2007 note the Veteran's cognitive 
abilities, including his memory have diminished since 2005.  
In June 2007 the Veteran reported experiencing difficulties 
with word and name finding, misplacing items, forgetting task 
goals and attentional difficulties.  His spouse had taken 
over their finances as he was no longer able to handle those 
decisions.  It had lead to marital difficulties.  At the 
hearing his spouse testified the Veteran was not able to 
retain what he was told for any length of time.  (T-27).  
Based on the history of increasing cognitive difficulties and 
impairment of memory, the Board has concluded the evidence 
raises an inferred claim for a higher rating for the service-
connected schizophrenia.  Akles v. Derwinski, 1 Vet. App. 118 
(1991).  The claim is referred to the RO for appropriate 
action.  

The issues of increased ratings for bilateral hearing loss, a 
laceration scar of the scalp, and TDIU are being remanded and 
are being addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  March 1962 service treatment records demonstrate the 
Veteran had an anal fissure and external hemorrhoids with 
moderate protrusion and some bleeding.  A hemorrhoidectomy 
and anal fissurectomy were performed.  

2.  On VA examination in November 2004, the Veteran reported 
bleeding and objective examination revealed external 
hemorrhoids without thrombosis.  The evidence does not 
demonstrate the Veteran had large or thrombotic hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  




CONCLUSION OF LAW

The criteria for a compensable rating for postoperative 
hemorrhoids and an anal fissure have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.74.114, 
Diagnostic Code 7336 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

During the pendency of this appeal, on January 30, 2008, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the appeal 
of Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008), which held that VCAA notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply, to 
increased ratings claims and outlined the information which 
must be included in notices to veteran's filing a claim for 
increased rating.  In May 2008 VA sent a letter to the 
Veteran which provided notice as defined by Vazquez-Flores.   

The records of medical treatment identified by the Veteran 
have been obtained.  He has been examined by VA to determine 
the current severity of his hemorrhoids.  He and his spouse 
appeared and gave testimony before the undersigned.  

The Board noted the Veteran was awarded Social Security 
Disability (SSA) benefits in a June 1985 decision.  At his 
May 2008 hearing the Veteran stated he was now receiving 
Social Security retirement benefits as he was over age 65.  
(T-17).  As any medical records collected in conjunction with 
his SSA disability claim would relate to his medical status 
during the 1980's they would not be relevant to the current 
claim for an increased rating.  He was awarded disability 
benefits based on his psychiatric disorder and back disorder.  
Any SSA records would not be relevant to the claim for an 
increased rating for hemorrhoids.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Increased Rating for Hemorrhoids and an Anal Fissure.  

January 1962 service treatment records reveal the Veteran was 
treated for an anal fissure.  Subsequently, it was noted the 
Veteran had some hemorrhoids and small thrombosed veins.  A 
hemorrhoidectomy was recommended.  In March 1962, thrombosed 
hemorrhoids were diagnosed.  A history of a small anal 
fissure that was treated conservatively, healed and then 
recurred was noted.  The Veteran also had moderate protrusion 
and some bleeding of external hemorrhoids.  A 
hemorrhoidectomy and anal fissurectomy were performed.  

A February 1967 rating decision granted service connection 
for hemorrhoids and assigned a noncompensable rating.  The 
Veteran filed a claim for his status post operative 
hemorrhoids and anal fissure.  

A noncompensable rating is assigned for external or internal 
hemorrhoids which are mild or moderate.  A 10 percent rating 
is assigned for hemorrhoids that are larger or thrombotic, 
irreducible with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2008).  

In November 2004, the Veteran complained of constipation, 
difficulty with defecation and episodes of bleeding.  He had 
significant pain particularly in the anus with bowel 
movements.  Physical examination revealed the Veteran was 
well nourished.  He had external hemorrhoids without 
thrombosis and there were no obvious lesions.  

At his hearing in May 2008, the Veteran's spouse stated he 
treated his hemorrhoids himself.  (T-21).  

The criteria for a compensable rating for hemorrhoids 
requires evidence of large or thrombotic hemorrhoids.  VA 
examination in November 2004, noted external hemorrhoids; 
however, there was no indication that they were large and the 
examiner specifically stated that there was no thrombosis of 
the hemorrhoids.  There was also no obvious lesions and there 
was no masses palpated in the rectum.  The examiner did not 
note any excessive tissue, evidencing frequent recurrences. 

In light of the foregoing, the criteria for a compensable 
rating have not been met.  The Board has concluded that a 
compensable rating for post operative hemorrhoids and an anal 
fissure is not warranted.  


ORDER

A compensable rating for status post hemorrhoids and anal 
fissures is denied.  


REMAND

The Veteran is also seeking a compensable rating for 
bilateral hearing loss.  Although the Veteran was afforded a 
VA audiological evaluation in November 2004, the Veteran was 
seen subsequently in November 2005 at VA complaining that he 
thought he was not hearing as well.  The examination 
conducted in November 2005 is inadequate for rating purposes 
as it does not include puretone thresholds for 3000 Hertz as 
required.  See 38 C.F.R. § 4.85 (d).  In May 2008 the Veteran 
stated his hearing loss was getting worse.  (T-21).  As the 
Veteran is competent to report his impressions of his hearing 
acuity, the Board has concluded his claim must be remanded to 
afford him a VA audiological evaluation to determine the 
current severity of his bilateral hearing loss.  

The Veteran was afforded a VA examination in November 2004 to 
determine the current severity of his laceration scar of the 
scalp.  At that time there was no pain associated with the 
scar.  At his hearing in May 2008, the Veteran reported the 
scar was tender.  (T-24).  The Veteran is competent to report 
pain or tenderness of his scar.  For that reason, his claim 
must be remanded to afford him a VA examination to determine 
whether there is an objective finding to conclude that the 
pain and tenderness is due to the service-connected 
laceration scar of the anterior scalp.  

The issue of entitlement to TDIU rating is inextricably 
intertwined with the claims for increased ratings, including 
the newly raised claim for an increased rating for 
schizophrenia.  The Veteran's service connected disabilities 
include schizophrenia, tinnitus, hemorrhoids, a laceration 
scar of the anterior scalp and bilateral hearing loss.  The 
veteran should be scheduled for appropriate VA examinations 
for the purpose of determining whether the veteran's service-
connected disabilities prevent him from securing or following 
a substantially gainful occupation.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Arrange for the Veteran to have a VA 
audiological evaluation to determine the 
current severity of his bilateral hearing 
loss.  

3.  Arrange for the Veteran to have a VA 
examination of the skin to determine the 
current severity of his laceration scar 
of the scalp.  The claims folder should 
be made available in conjunction with the 
examination.  The examiner is asked to 
describe the dimensions of the scar and 
to comment on whether the scar is tender 
or painful or whether is causes any other 
impairment.  

4.  Schedule the veteran for psychiatric 
and general VA examinations to determine 
the impact of the veteran's service-
connected disabilities on his ability to 
secure and follow a substantial gainful 
employment.  In this regard, the 
examiners should identify the symptoms 
which impact the veteran's ability to 
work.

5.  The AMC should adjudicate the 
inextricably intertwined raised issue of 
an increased rating for schizophrenia.

6.  If any benefit sought on appeal 
remain denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


